‘---I




                                                                         852



              OFFICE    OF THE   ATTORNEY   GENERAL   OF TEXAS




    laaowble X.8,      Poxwma
    county Au4ltgor




         ~ontmdlmg that when the nev trial ir granteb,ell
         the4ee8k in tlm form8~  trial we lost and the ojly
         fear &lo aPe the i888 lnmed    fn tb¶ nev trl.al.
i
?
         1
,.   ’




     BoMPowo   1.8.   PoPowa,   ?w   J
         ..
Y    .
                                                                                                                855
v,             L
::
Y




                            Ia tb8 OaH or             w8to        Y8s    BiPQb       =     th8     dof8XbdUtt
         vu    o o nvia to do f l abdomuno~,                    aftor       vhf& %       & mo d for,     a nd
         Vb8   mt.d        l UV   tPw  , ud                   V&8
         88Oond      tPd.          w    th,     f
         antvuPoqtalPedto.py
         ?%P8tUld8005lRdtPhb.
         OOPPOOtw     a88088Od            vith
         &UP&    Of h8hiB#Oa                Ob88PV.d         in    it8   Opintoln   &8   fOlbV81

                            ‘ft   18   ppO#oP        tht     &t&800888       alquld abid.        t&a
                   ultirto        outoa         a?     th8   pxw8ootilon.

                            roll 8P8    n8poatfull~               u(*i8d     mt     UluP     tb.8 f8atr
b10P,      th8t    both    tfiti8    V8-   b&8@d W th         OP     iId   iniOB-
          xovw8P,       if   aNaP    &t&8 atfoa      ?OP Mv     t
ld,   it38 MI.     V@8 dbni88,d,         l M V    iaiOmtiOn        fibd
UOaab tPirl        k4d rt)arr fhs     MV    %ltfOl'MtiOB,     th8    8oOOnd   tPiti
vmld OOQ#titUte 8 WpU’bta                U&d &i8thOt       -08Odirrg       OP
oution    and,   la   ru4h     o&80,  tbo defadant vould bo
wwblo           Vi&b   OdJ th.       008t8   Of  th     8OOaod




                                                          \
                      APPROVEDJAN 14, 1941